Dawson, J.
(dissenting): Our school law contemplates that school district boundaries should be changed from time to time as educational interests and considerations of fairness to taxpayers shall suggest. A school district which may be adversely affected by such a change has no authority, either express or implied, to expend its revenues to resist such a change. If it had, the adjoining school district, which might benefit by such a change, could likewise expend its funds to promote the change. School district funds are raised to hire school teachers, not lawyers. A school district “is created to conduct and foster the education of the children of the community. It is not adequately constructed for the maintenance of litigious warfare.” (Whitlow v. Board of Education, 108 Kan. 604, 608, 196 Pac. 772.)
There is no occasion for a school district to hire a lawyer to resist or to promote a proposed change in school-district boundaries, although, of course, patrons and taxpayers of the territory to be *434affected may do so at their own expense. The statute (R. S. 72-406) which authorizes a school district to make provision for the prosecution or defense of any suit or proceedings in which the district may be a party, relates to situations where the school district is a party litigant.
These observations do not exhaust the grave objections which could be urged against the judgment in this case, but they may serve to show why I am constrained to dissent.
Hutchison, J., not sitting.